Order entered April 23, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00375-CV

  METHODIST HOSPITALS OF DALLAS D/B/A METHODIST DALLAS MEDICAL
         CENTER AND METHODIST HEALTH SYSTEM, Appellants

                                              V.

                               DEBORAH SEARCY, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05112-D

                                          ORDER
       We GRANT court reporter Coral L. Hough’s April 18, 2014 request for extension of

time to file the record and ORDER the record be filed no later than May 23, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE